ORDER
KRAMER, Chief Judge:
Misc. Order No. 3-99, In Re Panel Referrals in Pro Se Cases, 12 Vet.App. 316 (1999) (en banc), is hereby revoked. Procedures contained in that order are super-ceded by the Court’s Internal Operating-Procedures, at 11(f).
INTERNAL OPERATING PROCEDURES
These procedures are changed, effective December 18, 2000, by adding the following:
II. SINGLE JUDGE SUMMARY DISPOSITION
‡ ‡ ‡ ‡
(f) Panel Referrals in Pro Se Cases. When a determination is made, at any point during the consideration of a case, that a case in which a party is not represented should be disposed of by other than a single judge, a clerk’s order, designated for electronic publication only, will be entered stating that such a determination has been made and that the matter will be stayed for 30 days to permit possible arrangements for representation of that unrepresented party. In addition, the screening judge assigned to the case may direct that the participation of amicus curiae, notwithstanding the stay, be invited in the clerk’s order.